Interim Decision #1439

MATPER or AincsArr No. "N-2476-1.7"
In Fine Proceedings
LOS-10/2.121
Decided by Board March .18,1965
Since remission In full of $500 penalty imposed under section 239, Immigration
and Nationality Act, is not limited to emergent circumstances of 8 CFR
239.2(d), and since section 239 specuically provides that the penalty incurred
for violation of any regulation made thereunder may be remitted or mitigated, penalty of $500 incurred under section 239 of the Act for failure of
pilot to present himself and passenger for inspection is mitigated to extent
of a remaining 4125 penalty when both are United States citizens returning
from a bona fide business trip in Mexico, bringing no merchandise, and
evidence establishes violation was unintentional and pilot acted in good
faith throughout In as: CESSNA AIRCRAFT, Model 172, No. "N-2478-1r which arrived at
Lindbergh Airfield, San Diego, California, from Mexico on September 11, 1983. Persons involved: James A Ellis, Pilot; and John
Thomsen, Esquire, passenger,

Thisappeal is directed to an administrative penalty of $400 ($500
mitigated. to the extent of $100), which, the District Director has
ordered unposed on the aircraft's pilot for "failure to present the

aircraft, yourself, and one passenger for bdspection by an immigration officer as required by 8 CPR 239.2(c)."
This flight'involved the return portion of a. Mexican business trip
by the two persons named above, both United States citizens, who
brought back no merchandise. At the time of landing, as had been
the case during the entire return trip from Mexico, the pilot and
his passenger were engrossed in a discussion of the business problem
which had caused them to make the flight. They also had not
eaten for several hours and were hungry. Accordingly, the pilot
forgot about the inspection requirements, taxied the aircraft to that
part of the airfield used by the company from whom be had hired
the plane, parked it there, and proceeded to a restaurant in San
Diego with his passenger to continue their business discussion..
While dining, the pilot remembered about inspection and, with his
passenger, promptly returned to the airport. He reported to the
73

Interim Decision *1439
Government officer on duty, an employee of the Department of
Agriculture, who notified an immigration officer. The latter requested the pilot to report to him the following morning, which he
did,. accompanied by his passenger., an attorney in San Diego.

The statute authorizes the Attorney General to promulgate regulations setting forth, inter cilia, reasonable requirements for the inspection of arriving aircraft, and passengers and/or crew thereof.
Pursuant to this statutory authority, the Attorney General has promulgated .8 CFR 239.2(c), which has the force and effect of law.
In substance, that provision of the regulations prohibits the discharge or departure of any passenger or crewman from the aircraft
without permission from an immigration officer, under pain of a
$500 penalty. :The foregoing facts of record establish that we are confronted
here with precisely such a situation as is contemplated by the regulation. Accordingly, liability to the fine has been incurred. This is

not seriously challenged.
The District Diiector has ruled that remission of the fine provided
for in section 239 of the statute is permissible only "if the violation
was occasioned by emergency or forced landing of the aircraft." In
other words, the District Director interprets the statute as permitting
the fine to be forgiven in full only where a violation of 8 CFR239.2(d) is involved. This, however, is not correct.
Section 239 contains the specific provision that the $500 penalty
incurred for a violation of any regulation made thereunder may be
remitted, in accordance with such proceedings as the Attorney General shall prescribe. Clearly; therefore; the District Director's ruling
has the effect of having the regulation.exceed the scope of its statutory authority. To this extent, therefore, his derision is overruled.
Despite the fact that such action is permissible here, we do not
think that remission of the fine is merited. ' The pilot is admittedly
experienced in international flights such as this one. We' fhinir a
minimum penalty should be permitted to stand to keep him mindful
of the inspection requirements in the future.
The Service report of investigation sets forth that the employee
of the Department of Agriculture on duty at the airpiiit telephonically informed an immigration officer of the aircraft's arrival and
the fact that it had not been inspected. It also reflects that the
immigration officer to whom this was made known then called the

pilot's wife and requested her to have her husband report to the
Government office the following morning (which he did). It then
intimates that the Agriculture,Department employee was under the
impression that the pilot returned for inspection that afternoon as
74

Interim Decision #1439
the result of a telephone conversation with his wife putting him on
notice of the fact that the immigration officer was looking for him.
The testimony of the pilot and his passenger, however, negatives this
adverse inference. The District Director appears to have accepted
their statements in this respect. We agree with said official that the
evidence of record shows that the pilot returned to report for inspection of his own volition.
The District Director has stressed that the pilot made a statement
that he had not flown a private aircraft into the United States from
a foreign country within the past five years whereas, in fact, aircraft arrival records at the airport involved reflect an arrival by the
pilot from Mexico on August 15, 1963. The pilot, on the other hand,
insists that he made no such statement and that the immigration
officer who attributed it to him confused his statement with that of
his passenger who, according to the pilot, stated to the immigration
officer that he was not mindful of the requirement of reporting because he had not used a private aircraft in the past five years, relying, instead, on commercial aircraft. The passenger in question, an
attorney, has corroborated the pilot's claims in this respect. Accordingly, and in view of the following considerations, we discount this
as an adverse factor.
The pilot and his passenger are both citizens of the United States.
They brought back no merchandise from Mexico with them. Their
trip was for bona fide business purposes. We are satisfied that the
evidence of record establishes . that the violation was unintentional

on the pilot's part. We are also convinced that he became aware of,
this violation without outside influence, and that he thereafter made
every reasonable effort to comply with the law and regulations,
to wit: he returned to the airport the same afternoon to report; and
he complied with the immigration officer's request to report again the
following morning. We feel that the evidence shows that the operator of the aircraft was acting in good faith . throughout. The operator apparently has no adverse immigration record despite several
such flights in the past. It appears that the parties involved are
reputable businessmen respected in their communities. The pilot was
acting in that capacity as a matter of convenience for his passenger,
and not for any immediate financial gain for his services as such.
Under these circumstances, we think the pentilty, should be reduced
to the bare minimum.
ORDER: It is ordered that the District Director's decision of
January 5, 1965, be modified to ptovide for $375 additional mitigation, and that as so modified the decision of said official be and the
same is hereby affirmed. The penalty permitted to stand is $25.
75

